Dismissed and Memorandum Opinion filed August 19, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00499-CV
____________
 
NELLY URIBE, Appellant
 
V.
 
METROPOLITAN TRANSIT AUTHORITY, ET AL., Appellees
 

 
On Appeal from the County Civil Court at
Law No. 3
Harris County, Texas
Trial Court Cause No. 886497
 

 
M E M O R
A N D U M   O P I N I O N
Appellant filed suit against Metropolitan Transit Authority
and others on February 26, 2007.[1]  The trial court signed an order of
dismissal on May 16, 2007.  Appellant did not file a motion to reinstate the
case until April 21, 2010.  Appellant=s notice of “restricted” appeal was
filed May 26, 2010.  Appellant filed an amended notice of appeal on August 6,
2010, indicating that she sought to litigate her appeal in federal court.
Generally, a notice of appeal must be filed within thirty
days after the judgment or appealable order is signed when appellant has not
filed a timely motion for new trial, motion to modify the judgment, motion to
reinstate, or request for findings of fact and conclusion of law.  See Tex.
R. App. P. 26.1.  In a restricted
appeal, the notice of appeal must be filed within six months after the judgment
or order being appealed is signed.  See Tex. R. App. P. 26.1(c).  
Appellant=s notice of appeal, filed three years after dismissal of her
suit, is untimely.  See Tex. R. App. P.
26.1.  A timely notice of appeal is essential to invoke our appellate
jurisdiction.  In re A.L.B., 56 S.W.3d 651, 652 (Tex. App.—Waco 2003, no
pet.).  If the notice is untimely, then the court of appeals can take no action
other than to dismiss the proceeding.  Id.  
On July 6, 2010, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant=s responses to this court’s notice
fail to demonstrate that this court has jurisdiction to entertain the appeal.  Because
the notice of appeal in this case was not filed timely, we have no choice but
to dismiss the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.




[1] Appellant
named numerous defendants in her suit, including Metro employees President Frank
Wilson, Supervisor W.D. Moore, and Claims Manager Rolando Tolentino.  She also
named former Presidents George W. Bush and George H. W. Bush, the State of
Texas, Governor Rick Perry, Greg Abbott, an unnamed Harris County Constable,
Harold Hurtt and the “Police Department.”